Citation Nr: 0412015	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  03-21 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.  He died in December 2002.  The appellant has 
been identified in the record as the surviving spouse of the 
veteran.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

Other issues were adjudicated by the RO in the February 2003 
rating decision, namely entitlement to accrued benefits, 
based on a claim filed by the veteran prior to his death for 
service connection for lung cancer, and entitlement to 
dependents' educational assistance benefits.  The RO denied 
entitlement to accrued benefits and educational assistance 
benefits in addition to the claim of service connection for 
the cause of the veteran's death.  The appellant's April 2003 
notice of disagreement addressed only the issue of 
entitlement to service connection for the cause of the 
veteran's death, as did the appellant's substantive appeal of 
July 2003.  There has been no subsequent intent expressed by 
the appellant to pursue an appeal as to any other issue.  
Therefore, the only issue on appeal is entitlement to service 
connection for the cause of the veteran's death.    

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required on her part.


REMAND

After having reviewed the veteran's VA claims folder, and for 
reasons stated immediately below, the Board believes that a 
remand is necessary.

Reasons for remand

Service personnel records

The appellant contends that the veteran's death in December 
2002 due to metastatic lung cancer was the result of his 
exposure to herbicide agents while serving in Korea along the 
Demilitarized Zone (DMZ) in 1967 and 1968.  Medical records 
in the file reflect that the veteran's terminal lung cancer 
was first diagnosed in January 2002.  The January 2002 
medical record indicates that he smoked two and a half packs 
of cigarettes daily for 40 years.

The presumptive diseases associated with exposure to 
herbicide agents are listed under 38 C.F.R. § 3.309(e), and 
include cancers of the lung.  The regulations provide further 
that such exposure must have occurred in connection with 
service in the Republic of Vietnam between January 1962 and 
May 1975, see 38 C.F.R. § 3.307(a)(6)(i) and (iii).  However, 
this does not mean that only veterans with Vietnam service 
during the Vietnam era may obtain service connection for 
diseases related to herbicide exposure.  Rather, direct 
service connection is for consideration when a disease is 
claimed to have been caused by exposure in locations other 
than Vietnam.  See 38 C.F.R. § 3.303(d) (2003); VA 
Adjudication Procedure Manual, M21-1, Part VI, paras. 
7.01(a), 7.01(e) and 7.20(b); see also Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).

The Veterans Benefits Administration (VBA) provided guidance 
in May 2003 concerning claims for diseases based on exposure 
to herbicide agents used in Korea during the Vietnam era.  
VBA advised that information obtained through the Department 
of Defense disclosed that herbicide agents were used in Korea 
along the DMZ, and in particular for the period from April 
1968 through July 1969, which covers a portion of the 
veteran's active duty service.  Based on these facts, VBA 
advised that claims for veterans who served in Korea during 
this period should be developed for such exposure, and that 
if a veteran was so exposed, the presumptions found in 38 
C.F.R. § 3.309(e) would apply.

In this case, the available service records include only the 
veteran's DD Form 214 and his service medical records, 
neither of which indicates service in Vietnam or Korea.  The 
veteran's  DD Form 214 does reflect that he had over one year 
of foreign service; however, the location is not stated.  The 
veteran's decorations and awards listed on his DD Form 214 
also provide no clues as to possible service in Korea, 
although he was awarded the Armed Forces Expeditionary Medal.

From review of the file, it appears the RO focused its 
development exclusively on attempting to verify service in 
Vietnam.  It appears that the appellant does not contend that 
the veteran served in Vietnam but rather was in Korea.  In 
light of the recent instructions given to the ROs by VBA 
regarding herbicide exposure claims based on service in 
Korea, the Board believes that further inquiry should be made 
to determine the veteran's duty locations, units and 
assignments by obtaining all available service personnel 
records.  If service I Korea is verified, the matter of the 
veteran's possible exposure to herbicide agents in Korea 
should be further pursued, to the extent possible.

Proof of marriage

Although the appellant has been awarded death pension 
benefits as the surviving spouse of the deceased veteran, the 
Board notes that a marriage certificate is not of record.  
There is, however, a marriage certificate showing a prior 
marriage for the veteran to another woman in February 1969, 
although there is no official record showing when this prior 
marriage dissolved.  The appellant has reported on her VA 
claims forms that she married the veteran in May 1981.  VBA 
should request that she provide a copy of her marriage 
certificate or other satisfactory proof of her marriage to 
the veteran.  See 38 C.F.R. §§ 3.204, 3.205 (2003).

Accordingly, this case is REMANDED for the following 
development:

1.  VBA should contact the appellant 
through her representative and request 
that she provide a copy of her marriage 
certificate to the veteran or other 
satisfactory proof of their May 1981 
marriage.

2.  VBA should verify the veteran's duty 
assignments by obtaining complete, 
legible copies of any and all 
administrative and personnel records, to 
include the Official Military Personnel 
File, which pertain to his service in the 
Army between October 1966 and October 
1968.  If service in Korea is verified, 
further appropriate inquiry should be 
undertaken in order to determine whether 
the veteran was exposed to herbicides in 
Korea, to the extent possible.  The NPRC 
as well as any other possible official 
government custodian of the information 
requested by these inquires should be 
contacted, and all records received in 
response should be associated with the 
claims file.

3.  After the development requested has 
been completed to the extent possible, 
and any additional development deemed 
necessary, to include obtaining a medical 
nexus opinion, is undertaken, VBA should 
readjudicate the issue on appeal with 
consideration given to the evidence of 
record, including all evidence obtained 
as a result of this remand and any other 
relevant evidence submitted by or on 
behalf of the appellant.  If the benefits 
sought by the appellant on appeal remain 
denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
allowed an appropriate period of time for 
a response.

Thereafter, the case should be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) [to be codified at 38 U.S.C. §§ 5109B, 7112].



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


